    Case 2:14-cr-00338-SJO Document 4191 Filed 03/05/21 Page 1 of 1 Page ID #:37381


                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

TO: Clerk, United States District Court

               Attention: _Wendy K. Hernandez        _______ ____                                    Date: March 5, 2021
                                --------Deputy Clerk

SIiBJEC7': REOUES'I' FOR CALENDAR DA'I'S

 Nr1~1F',                                                               DOCKL-:'I' NO.                        BOOKING ;~0.
                     Gregory Dontc Jr Gordon                               2:Id-CR-00338-SJO-~l4                     67867-1 12

 DATI.~, IN I.,OC:AL, C'US'TODY                                        DE;[~F NSE AT"I~C)RNGY* PI~~CLF JOIINtiON
                                                                       TF,LF,PHONF, NO.: 310-295-1785
                                                                                                                        *As shown an Judgment

Please ~alendar the ahov~-named defendant for a preliminary revocation of supervised release hearing on March 15, 2021 at 10:00a.m.
A citatic3n will~ie issued to the offender

Interpreter Needed?       ❑Yes           }'I~lo                     Language Type:



ARI.,I~,NI; CAR"CY, C61-816-531.?                                                     NOI LI,I_: JONES 818-822-6137
                U. S. PROBATION OFFICER                                                   SUPERVISING PROBATION OFFICF.,R

                                                               FAX NO.

Rotsti~r~f ofIzeytresl:      C)rig. 7~o C7erk's Once                    ('opies lo:    (-: S. .~I tlor»ev (Chief, Crinir~~n! Uirisioii)
                                                                                       ('ecle~rtr/ Puhlic DeJencler (Chief L)ePlrtYy




                                                        FOR CLF.RK:S USE ONL Y
              PLEASE TAKE NOTICE that the above named. defendant has been calendared for hearing e~pre the
Honorable Judge of the, United States District Court on '2 at J(~',~ a.m /p.m. in Courtroom No. f}




                                                                                          CLERK, U.            ISTRICT COURT

Date        3 '~ ~-
                                                                                          By---
                                                                                                                 DepuTy Clerk

Rautrng orl :Volrce by Clerk:     OriKr~~al -    C'ourt !~7/u
                                        cc:      1 . S. ProC,atin~~ c4r F'ren•ial Sen•ices Office                 ~~
                                                (i: ,S'. ,~lllorne~-. :1un~ C'hzef, C'rinainal Dii~csion
                                                l_)efens~ :~ttornc.v
                                                lectern/ f'ub/ic Defender, ,~ltlrr: C7tiEf 1)eputy
                                                (  ~. S. ;llctrshc~l (li~iirru~t! C'a,ces only)                   ■
                                                lnle~preler Se~lion, Clerk's QJfice (Li"hen needed!               ■




SUI' 2L6
1/10107
